Citation Nr: 0214271	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for postoperative residuals of carpal tunnel syndrome.  

2.  Entitlement to a temporary total rating beyond May 31, 
1998 for convalescence from surgery performed for carpal 
tunnel release in February 1998.  

(The issue of entitlement to an increased rating for 
postoperative residuals of a flexor tendon rupture of the 
right index finger will be the topic of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veteran's affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its December 2000 remand.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for postoperative 
residuals of a rupture of the flexor tendon of the right 
index finger pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  The residuals of carpal tunnel syndrome are currently 
manifested by pain and weakness with repetitive motion in the 
right wrist, positive Tinel and Phalen signs and no more than 
moderate incomplete paralysis of the right median nerve.  

2.  The evidence does not show entitlement to a temporary 
total rating beyond May 31, 1998.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for right-sided carpal tunnel syndrome is denied.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 5251, 8515 (2001). 

2.  The criteria for an extension of a temporary and total 
rating beyond May 31, 1998 for convalescence from surgical 
intervention for service-connected carpal tunnel syndrome 
have not been satisfied.  38 C.F.R. § 4.30 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 1999 and November 2001 rating decisions, the August 1999 
statement of the case, the December 1999 supplemental 
statement of the case, and December 2000 Board remand.  He 
was specifically told that there was no evidence showing more 
than moderate disablement due to the service-connected carpal 
tunnel syndrome, or evidence showing that the veteran 
required convalescence beyond May 31, 1998 following the 
surgical treatment for his service-connected carpal tunnel 
syndrome.  The veteran was also notified by the December 1999 
supplemental statement of the case, the December 2000 remand 
and a January 2001 letter that he should submit a statement 
from his employer indicating the veteran's inability to work 
through June 1998.  By the same remand order and subsequent 
RO letter, the veteran was informed of the need to identify 
and furnished signed authorizations of VA and private sources 
providing medical treatment for his carpal tunnel syndrome.  
The record does not show that the veteran responded to these 
requests.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The RO 
notified him by the December 1999 supplemental statement of 
the case, the December 2000 remand and a January 2001 letter 
that he should submit a statement from his employer 
indicating the veteran's inability to work through June 1998.  
By the same remand order and subsequent RO letter, the 
veteran was asked to specify where he had received treatment 
for his carpal tunnel syndrome.  In addition, he was informed 
of the need to furnish signed authorizations of VA and 
private sources providing medical treatment.  The RO also 
informed him that it would request records and would provide 
for additional medical examination of the veteran's service-
connected disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available VA clinical records from the Oakland, 
California and Martinez VA medical facilities.  Additionally, 
the RO's has scheduled the veteran for VA examinations in 
order to provide current evidence of the nature and severity 
of his service-connected condition.  The reports of these 
examinations are of record.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for right (dominant) carpal tunnel syndrome in a January 1998 
rating decision, as the condition was determined to be 
secondary to the service-connected residuals of flexor tendon 
rupture of the right index finger.  Probable right carpal 
tunnel syndrome had been diagnosed on the report of the 
October 1997 VA examination.  The veteran was assigned a 10 
percent rating under the provisions of Diagnostic Code 8515.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as entitlement to the 
assignment of higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

VA treatment records dated from February to May 1998 indicate 
that the veteran underwent carpal tunnel release in February 
1998.  A July 1999 rating decision shows that the veteran was 
assigned a temporary total rating for convalescence from 
February 28, 1998 until May 31, 1998.  An evaluation of 10 
percent was reinstated, effective June 1, 1998.  By a 
November 2001 rating decision, the schedular rating for 
carpal tunnel syndrome was increased from 10 percent to a 30 
percent rating from July 29, 1997 to February 28, 1998 when a 
temporary total rating was assigned.  A rating of 30 percent 
was resumed from June 1, 1998.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

A 30 percent rating is assigned for moderate incomplete 
paralysis of the median nerve.  The next higher evaluation of 
50 percent requires severe incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The veteran underwent VA examination in June 1999.  At that 
time, the veteran reported that the right hand did not have a 
strong grip.  It was also not noted that there was numbness 
in the fingers.  There was swelling in his hand, fingers and 
wrist.  Certain movements produced a sharp pain in the wrist 
and hand.  The veteran stated that he was not on any 
medication other than aspirin or Tylenol, but used ice and 
physical therapy.  The physical examination showed that the 
veteran had guarding of the right arm, wrist and hand.  He 
was noted to be right hand dominant.  The right hand and 
fingers were observed to be swollen.  The right hand had 
negative Phalen and Tinel signs.  

The June 1999 VA examination showed that all scars were 
nondepressed and nonadherent.  There was tenderness of all 
scars.  As a consequence, by a July 1999 rating decision, the 
veteran was granted a 10 percent rating for the surgical 
scars on the right hand.  

The veteran provided testimony at an RO hearing conducted in 
October 1999.  He contended that he required a 6-month 
convalescent period to recover from his carpal tunnel 
release.  He reported that he suffered from stiffness, 
numbness and swelling, as well as problems with holding on to 
things.  This, as reported, interfered with his employment 
that required him to use his hands constantly.  He reported 
that the pain was a 5 on a scale from one to 10, and that he 
treated the pain with over-the-counter medication.  He stated 
that following the surgery, he did not return to work before 
the end of June, although the physician had released him for 
work on May 12, 1998. The veteran stated that his employer 
would not let him resume working until the veteran had been 
cleared to do so.  The veteran stated that he would get a 
statement from his personnel department at work to that 
effect.  This statement was not submitted by the veteran.  

The veteran underwent VA examination in October 2001.  On 
physical examination, the veteran demonstrated decreased 
sensation to light touch.  Tinel's sign was positive, 
provoking tingling in the thumb, index and long fingers.  
Phalen's sign was positive provoking tingling in the long and 
index fingers.  Muscle strength in the abductor pollicis was 
4/5.  There was slight thenar atrophy on the right as well.  
Range of motion in the wrist was somewhat reduced.  The 
veteran demonstrated flexion to 45 degrees, extension to 80 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 40 degrees.  

A 10 percent rating is warranted for limitation of motion in 
the wrist characterized by dorsiflexion to 15 degrees in the 
major or dominant extremity or where palmar flexion is 
limited to the line of the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  This type of restriction in wrist 
motion has not been demonstrated.  Thus, the veteran is not 
entitled to a separate disability rating for limitation of 
motion.  

In addition, slight diffuse swelling was noted on the right 
wrist.  It measured 19.2 centimeters, and his left wrist 
measured 18 centimeters.  The clinical impression was status 
post carpal tunnel surgery with residual peripheral 
neuropathy in the median nerve distribution and numbness and 
hand weakness consistent with residuals median nerve 
peripheral neuropathy of mild to moderate nature.  

With regard to carpal tunnel syndrome, the examiner noted 
that the veteran had worsening of his symptoms by a factor or 
20 percent during activities such as handwriting, computer 
use, lifting or carrying items or during any type of activity 
requiring repetitive motion with the wrist.  The rationale 
behind this determination was that the veteran's wrist was 
visibly enlarged, that he had numerous scars, that he had 
positive Tinel's and Phalen's signs that he had some mild 
atrophy and that some muscle weakness was present, consistent 
with median nerve abnormality.  The examiner concluded that 
the veteran's postoperative residuals of carpal syndrome 
resulted in moderate impairment.  

In essence, the clinical record shows that the veteran's 
carpal tunnel syndrome is productive of pain and weakness 
with repetitive motion in the right wrist with positive Tinel 
and Phalen signs.  However, no more than moderate disability 
has been demonstrated.  Consequently, the preponderance of 
the evidence is against a schedular evaluation in excess of 
30 percent for carpal tunnel syndrome

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
testified that the symptoms associated with his carpal tunnel 
syndrome interfered with his employment that required him to 
use his hands constantly.  At the October 2001 VA 
examination, he reported having fatigue with activities 
requiring repetitive motion of the hand and wrist.  The 
veteran denied any current treatment for the hand.  The 
veteran, who was in school learning to be a pharmacy 
technician stated that he had to take breaks due to numbness 
and discomfort in his right hand after handwriting a page and 
a half.  While it is clear that the veteran's ability to work 
is hindered by his inability to use his hands for prolonged 
periods without adverse effects, the evidence fails to 
demonstrate marked interference with the veteran's 
employment.  

Extension of temporary total rating beyond May 31, 1998.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. The 
termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.) 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.) 

(3) Immobilization by cast, without surgery, of one major 
joint or more.  (Effective as to outpatient treatment March 
10, 1976.) 

A reduction in the total rating will not be subject to § 
3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. 

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows: 

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section. 

(2) Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraph (a) (2) 
or (3) of this section upon approval of the Adjudication 
Officer.  38 C.F.R. § 4.30.  

In the veteran's case, a temporary total rating was assigned 
from February 28, 1998 through May 31, 1998 for convalescence 
from carpal tunnel release performed at a VA medical facility 
on February 25, 1998.  The reports of VA inpatient and 
outpatient treatment include a March 24, 1998 progress note 
that shows that the veteran who was one week status post 
carpal tunnel release was unable to resume full duty at work 
due to complaints of pain.  These reports also include a May 
12, 1998 progress note showing that the veteran had a non-
urgent, walk-in visit for a medical release for work.  At 
that time it was noted that the veteran was status post right 
carpal tunnel release.  

The veteran has argued that he was not released to return to 
his job until the end of June 1998.  At the hearing on appeal 
conducted at the RO in October 1999, the veteran stated that 
his employer would not permit him to work prior to June 1998 
as the employer required a medical clearance from the 
veteran's physician.  At the hearing, the veteran stated that 
he would go to personnel and get a statement to that effect.  
The veteran has not provided the statement, however.  

As a consequence, nothing in the record would demonstrate 
that the veteran required an additional period of 
convalescence beyond May 31, 1998.  In view of the foregoing, 
the preponderance of the evidence is against a temporary 
total rating for convalescence beyond May 31, 1998. 


ORDER

Entitlement to a higher initial evaluation for postoperative 
residuals for carpal tunnel syndrome, currently evaluated as 
30 percent disabling is denied.  

Entitlement to a temporary total rating beyond May 31, 1998 
for convalescence following carpal tunnel release is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Important Notice:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

